Dear Representative Baldone:
You ask whether an individual employed as a child support hearing officer may continue in his employment while he campaigns for the office of the district judge.
A child support hearing officer is an employee of the district court, under authority of R.S. 46:236.5(C), which provides in pertinent part:
  C.  An expedited process for the establishment of paternity and the establishment and enforcement of support using hearing officers shall be implemented as follows:
  (1)  The judge or judges of the appropriate court or courts for the establishment of paternity or the establishment and enforcement of support shall appoint one or more hearing officers to hear paternity, support, and support-related matters.
  (2)  The hearing officer shall be a full-time or part-time employee of the court and shall be an attorney who has been in good standing with any state bar association for not less than five years and has prior experience in cases involving child support services.  (Emphasis added).
While we find no state law which would require one to resign his employment with the court during his campaign for judge (presuming civil service rules are inapplicable), the employee is nonetheless subject to the employment policies of the court.   It is suggested that he review the employment policies of the court for any possible limitation which might be applicable.
Further, should this individual win the election, the Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., would require him to either resign his employment with the court as hearing officer, or decline the elected post, as R.S. 42:63(C) provides:
  C.  No person holding an elective office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.   (Emphasis added).
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact his office.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ___________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: August 16, 2001